—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), dated February 5, 2002, which granted the defendants’ motion *651for summary judgment dismissing the complaint and denied his cross motion for partial summary judgment.
Ordered that the order is affirmed, with costs.
This action was commenced to recover damages for personal injuries sustained by the plaintiff as a result of being tackled during his middle school team’s football practice.
Contrary to the plaintiff’s contention, the Supreme Court properly granted summary judgment in favor of the defendants and denied his cross motion for partial summary judgment. The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the plaintiff assumed the risk of injury from being tackled (see Morgan v State of New York, 90 NY2d 471; Turcotte v Fell, 68 NY2d 432, 439). In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.